Citation Nr: 1511700	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-06 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to higher initial ratings for coronary artery disease (CAD), status post-coronary artery bypass graft (CABG); evaluated as 100 percent disabling from April 30 to June 30, 2001; 10 percent disabling from July 1, 2001 to January 7, 2013; and 30 percent disabling since January 8, 2013.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1971.  His service included a combat tour in the Republic of Vietnam. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Togus, Maine which-in pertinent part, granted service connection for CAD with an initial 100-percent rating, effective May 24, 2001, and a 10-percent rating, effective July 1, 1001.  The Veteran appealed the initial 10-percent rating.  In a January 2013 rating decision, an RO decision review officer granted an increased initial rating from 10 to 30 percent, effective January 8, 2013.

Initially, the Veteran was represented by his State Veterans Service organization.  In January 2014, however, prior to certification of the appeal to the Board, the State organization revoked the Veteran's power of attorney.  See 38 C.F.R. § 14.631(c) (2014).  There is no record in the claims file that the Veteran appointed another representative.  Hence, he is deemed to be pro se.

The Veteran's March 2013 letter received after issuance of the Statement of the Case (SOC) was liberally construed by the RO as a submission in lieu of a VA Form 9 (substantive appeal) and as a request for a Board hearing via video conference.  A February 2014 RO letter informed the Veteran that the hearing was scheduled for April 7, 2014.  He did not appear for the hearing, nor is there a record that he asked for it to be rescheduled.  Hence, his hearing request is deemed to have been withdrawn.  See 38 C.F.R. § 20.702(d) (2014).

The issue of entitlement to service connection for a disability manifested by leg cramps as due to service-connected CAD has been raised by the Veteran's substantive appeal statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran underwent five level coronary artery bypass grafting on March 8, 2001; during the period from July 1, 2001 to January 7, 2013 there was no evidence of METs of 7 METS or less; since January 8, 2013, the Veteran has had a workload of greater than 5 METS without left ventricular dysfunction or an ejection approximating 50 percent or less.

2.  The Veteran's CAD is not manifested by an exceptional disability picture.


CONCLUSION OF LAW

The requirements for an initial rating higher than 10 percent for the period from July 1, 2001 to January 7, 2013; or higher than 30 percent since January 8, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.10, 4.104, Diagnostic Code (DC) 7005 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's pertinent private and VA outpatient treatment records are in the claims file.  In December 2012, the Social Security Administration informed VA that any records related to the Veteran and disability benefits had been destroyed.  The Veteran has not asserted that there are additional records to be obtained.  

The Veteran has been afforded examinations that were adequate, to the extent possible, to rate his disability.  He has refused to undergo treadmill stress testing to measure his METs, and examiners have estimated METs on the basis of his reports and available records.  There is no indication of additional testing that could aid in further substantiating entitlement to a higher initial rating.

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.; 38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In the case of an initial rating, staged ratings are provided to account for changes in the disability during the appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999).

CAD is rated under DC 7005.  These criteria provide for a 10-percent rating when the CAD results in a workload of greater than 7 METs, but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication is required; or, when continuous medication is required.  A 30-percent rating is warranted where the coronary disease results in a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A rating of 60 percent is assigned when a Veteran had more than one episode of congestive heart failure within the past year; or, where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005. 

The Veteran's disability has been rated under 38 C.F.R. § 4.104, DC 7017 (2014); which include the same criteria as DC 7005, but provide for a 100 percent rating for three months after hospitalization for coronary artery bypass grafting (CABG).

Service connection has been in effect since May 2001.  The rating criteria for diseases of the heart were amended effective October 6, 2006.  However, the relevant provisions in DC 7005 remained unchanged.  See 71 Fed. Reg. 52,460 (Sept. 6, 2006).

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).



Analysis

By way of history, VA received the Veteran's claim of entitlement to service connection for post-operative residuals of prostate cancer due to herbicide exposure.  See 38 C.F.R. § 3.307(a)(6), 3.309(e).  The AOJ inferred the Veteran's application for VA benefits received on April 30, 2001, as encompassing a claim of entitlement to service connection for CAD as due to herbicide exposure.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); see also Williams v. Principi, 310 F.3d 1374, 1375-76 (Fed. Cir. 2002).

The Veteran was hospitalized and underwent five CABG on March 8, 2001 at the Eastern Maine Medical Center.  He was noted to have had myocarditis 20 years ago and to have had a myocardial infarction while undergoing prostatectomy in January 2001.  Follow up records show that by April 2001, the Veteran was noted be functioning well and healing nicely.  

On VA genitourinary examination in January 2002, coronary artery disease was noted.  The CABG was described as stable.  Private treatment records dated from 2005 to 2009 include similar findings.

At a VA annual evaluation in July 2009, the coronary artery disease with CABG was assessed as asymptomatic and the Veteran reported that he had been doing well since the CABG.   His activities included going to the gym twice a week, walking the dog, and mowing the lawn.  He walked 11/2 miles five times per week.

The January 2010 VA examination report reflects that the examiner conducted a review of the claims file and the Veteran's electronic records, and took the Veteran's full reported history.  The examiner noted that, in January 2001, the Veteran experienced a myocardial infarction (heart attack) while undergoing a retropubic prostatectomy which was complicated with bleeding.  After undergoing a catheter procedure, the Veteran underwent a CABG times five in March 2001.  

The Veteran reported that he had been doing very well with his heart since the CABG.  He reported some irregular heartbeats on rare occasions, but he denied any chest pain, paroxysmal nocturnal dyspnea, orthopnea, claudication or edema.  The Veteran also denied any respiratory symptoms.  He reported his current medication as Enalapril 20 mg; baby aspirin; and, Atorvastatin and Niacin for cholesterol.  Other than a history of myocarditis in 1977, the Veteran denied any prior history of other heart-related symptoms or disorder.  He also took medication for hypertension.

The Veteran reported an episode of dyspnea in July 2009, but that he felt well at the examination.  He walked five times a week for 1.5 miles, he had lost five pounds on his diet, and he reported better energy.  Physical examination revealed the Veteran's blood pressure to be 148/84.  Heart sounds were present, and there was no evidence of congestive heart failure, pulmonary hypertension or extra heart sounds.  Heart rhythm was regular.  The Veteran reported that he had been unemployed for five to ten years (he has been in receipt of a total rating for compensation based on individual unemployability since October 3, 3002).

The examiner noted the Veteran's February 2010 letter wherein he declined to appear for an exercise treadmill test (ETT).  The Veteran asserted in his letter that there was ample evidence in his records to prove existence of his heart disability; and, further, neither his VA PCP nor his family doctor had suggested a stress test.  The VA examiner agreed that an ETT was not medically indicated for treatment, but he also noted that the VA rating criteria required evidence of cardiac functional impairment determined by ETT METS level.  The examiner noted that there were no studies conducted in recent years to rely on.  As a result, based on his interview of the Veteran, the examination, and the records in the claims file, the examiner estimated the Veteran's METS at approximately 7-8.  The examiner diagnosed CAD, status post-5-vessel CABG, stable.  The examiner opined that the Veteran's CAD had no occupational impairment, and did not impact his activities of daily living.

In his March 2011 NOD, the Veteran asserted that he merited a higher rating because of the length of time he had endured his heart disease and associated symptoms, such as premature ventricular contractions.  He also related that he would submit to an ETT but only if he would terminate the test himself if he experienced an erratic heartbeat, which he claimed to experience when placed under exertion.  The DRO arranged another examination.

The January 2013 examination report reflects that the examiner conducted a review of the claims file as part of the examination.  The Veteran's history was noted to be essentially the same as reported at the January 2010 examination.  The examiner noted that the Veteran was currently under treatment for high cholesterol and hypertension with medication, and the Veteran felt well with no complications or symptoms.  His medication for his post-operative CAD was noted as aspirin, Atorvastatin, and Niacin.  The examiner noted that the Veteran did not have congestive heart failure.  Based on the Veteran's responses, the examiner estimated that the lowest level of activity at which the Veteran experienced dyspnea was 5 to 7 METS.  Stress testing was not conducted because it was not required as part of the Veteran's treatment plan.  The examiner noted that there was evidence of cardiac hypertrophy; and, that a January 2013 echocardiogram revealed an ejection fraction of 60 percent.

In his March 2013 substantive appeal the Veteran argued that the increase was inadequate.  The basis for his disagreement, as before, was the length of time he had lived with a heart disability and associated symptoms; which negatively impacted his life and caused him many sleepless nights.

In assigning ratings, VA has a duty to consider the entire history of the disability, but ratings are based on the level of disability during the period at issue.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.

The 100 percent rating was assigned based on the three month period beginning with the Veteran's hospitalization for CABG on March 8, 2001; although service connection did not become effective until April 30, 2001.  The RO did consider the history prior to service connection in assigning this rating.  The rating criteria do not otherwise provide a basis for higher ratings based on symptomatology prior to service connection, unless that symptomatology is shown after the effective date of service connection.

Since the CABG, outpatient records have consistently noted that his CAD is stable and asymptomatic.  The Veteran has reported a similar history at the VA examinations.  The Veteran has contended that VA has found his disability to be resolved, but the 100, 10 and 30 percent ratings show that VA has recognized that there is remaining disability.  There are; however, no reported active symptoms, and that the post-CABG CAD is stable.  The rating criteria assign disability evaluations on the basis of impairment, not how long one has had a disability.  See 38 C.F.R. §§ 4.1, 4.10.

As noted, the Veteran is entitled to a staged rating for any part of the rating period where his disability manifested at a greater rate of severity.  The evidence of record does not show a METS workload of 7 or less until the January 2013 examination.  See 38 C.F.R. § 3.400.  Hence, he has received a staged rating where indicated.

The Board also finds that the schedular rating criteria adequately describe the Veteran's symptoms and disability and, thus, contemplate the Veteran's heart disability, as discussed in the evidence set forth above.  This means that the Veteran's post-operative CAD does not manifest with an exceptional disability picture.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no factual basis for referral for a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b)(1).  In this regard, the Board is aware of the decision of Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), wherein the Court of Appeals for the Federal Circuit (Federal Circuit) held that the Board must consider the cumulative impact of all service-connected disabilities under consideration when assessing whether extraschedular consideration is considered.  There is no indication that the Federal Circuit extended its holding in Johnson to disabilities not before the Board when considering an appeal.  The Veteran is service-connected for other disabilities, to include posttraumatic stress disorder (PTSD).  As concerns this case, however, the initial rating of his CAD is the sole issue currently before the Board.  Thus, the Board has assessed extraschedular consideration solely as concerns the CAD.

As concerns occupational impairment, the Veteran was awarded a total disability rating based on individual unemployability (TDIU) for his PTSD, effective in October 2002.  As set forth above, the medical evidence of record shows no occupational impairment due to the post-operative CAD.

The Board has considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the claim, however, reasonable doubt does not arise.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to higher initial ratings for CAD, status post-CABG is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


